Case 1:19-md-02915-AJT-JFA Document 1493 Filed 06/08/21 Page 1 of 1 PageID# 28813




                     UNITED STATES DISTRICT COURT
                   REMOTE STATUS CONFERENCE MINUTES


  Date: 6/8/2021                               Judge:       Anthony J. Trenga / John F. Anderson
  Time: 2:00 – 2:11                            Reporter:     Rhonda Montgomery
                                               Deputy Clerk: Dani Zirk / Whitney Garnett



  Case Number: 1:19-md-2915


  IN RE: CAPITAL ONE CUSTOMER DATA SECURITY BREACH LITIGATION


  APPEARANCES:
      Counsel present via Zoom.


    Counsel for Plaintiff                   Counsel for Defendant
    Norman Siegel                           David Balser (Capital One)
    Karen Riebel                            Robert Angle (Capital One)
    John Yanchunis                          Tyler Newby (Amazon)
                                            Robert Vieth (Amazon)




  PROCEEDINGS:
  This matter came on for a Status Hearing. Counsel updates the Court on the status of the matter. In-
  Person Motion Hearings set for 7/12/2021 and 7/13/2021 at 10:00 a.m.
